DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 5/6/2022. Claims 1-6, 8-15, and 17-22 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 11-14, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20180324578 A1) in view of Livanos et al (US 20190166016 A1, hereinafter Livanos).

Consider claim 1, Zhu discloses a method comprising: 
receiving, by a device in a core network associated with a radio access network (RAN), a subscriber identifier message from a gateway device that established a connection to a user equipment (UE) device via the RAN, wherein the subscriber identifier message includes information identifying the UE device, and wherein the device is configured to communicate with a server outside the core network (In addition to assigning an IP address to UE 502, the gateway within cellular network 504 can report various information associated with UE 502 to a third-party server 506 (operation 514), which can also reside within cellular network 504. In some embodiments, third-party server 506 can be a service-capability server that provides the SCEF. The information reported by the gateway of cellular network 504 to third-party server 506 can include, but is not limited to: the IP address of UE 502, the phone number of UE 502, the current data-connection status of UE 502, etc. Although, in most cases, third-party server 506 can be provided and operated by an entity other than the service provider, it is also possible for the service provider to manage a server that provides the SCEF, Fig. 5 and paragraph 51; third-party server 506 communicates with application server 508, Fig. 5; the 3GPP standard defines SCEF as a key entity within the 3GPP architecture, paragraph 49);
storing, by the device, the information identifying the UE device [in a database maintained by the device] (The information reported by the gateway of cellular network 504 to third-party server 506 can include, but is not limited to: the IP address of UE 502, the phone number of UE 502, the current data-connection status of UE 502, etc, paragraph 51);
 receiving, by the device, a request from the server associated with the connection for the information identifying the UE device, wherein the request from the server includes an Internet Protocol (IP) address (application server 508 can subscribe, via third-party server 506, to status report of UE 502 (operation 520)… The subscription request can include the IP address of UE 502 and can optionally include the phone number of UE 502., Fig. 5 and paragraph 54); 
identifying, by the device, the connection associated with the UE device [in the database maintained by the device] based on the IP address included in the request from the server (Upon receiving the UE-status report, third-party server 506 can identify subscribers of the UE-status report based on the IP address and/or phone number included in the UE-status report (operation 530), Fig. 5 and paragraph 56); 
obtaining the information identifying the UE device based on the identified connection [in the database] (Third-party server 506 can then forward the UE-status report to the identified subscribers (operation 532). Note that a UE may often have multiple applications running and multiple application servers may subscribe to the status report of the UE from third-party server 506. In the scenario shown in FIG. 5, the UE-status report is sent to application server 508, notifying application server 508 that data roaming of UE 502 is turned off, Fig. 5 and paragraph 56); and 
providing, by the device, the obtained information identifying the UE device to the server, based on receiving the request from the server (Upon receiving the UE-status report, third-party server 506 can identify subscribers of the UE-status report based on the IP address and/or phone number included in the UE-status report (operation 530). Third-party server 506 can then forward the UE-status report to the identified subscribers (operation 532), Fig. 5 and paragraph 56).
However, Zhu does not expressly disclose a database maintained by the device.
In the same field of endeavor, Livanos discloses a database maintained by the device (SCEF 504a is shown to include an SCEF processor 602, a session database (DB) 604, and a profile DB 606, see Fig. 6A and paragraph 66).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to maintain a database in the SCEF, as disclosed in Livanos, in the SCEF of Zhu in order to provide event notifications to an application server.
Consider claim 2, and as applied to claim 1 above, Zhu discloses wherein the subscriber identifier message includes at least one of: a Mobile Station International Subscriber Directory Number (MSISDN) associated with the UE device; an International Mobile Subscriber Identity (IMSI) associated with the UE device; an Internet Protocol (IP) address allocated to the UE device by the gateway device; or a port allocated to the UE device by the gateway device (The information reported by the gateway of cellular network 504 to third-party server 506 can include, but is not limited to: the IP address of UE 502, the phone number of UE 502, paragraph 51).

Consider claim 3, and as applied to claim 2 above, Zhu discloses wherein the subscriber identifier message further includes information identifying a Radio Access Technology (RAT) type associated with the UE device (the UE-status report can include the connection status of the UE (e.g., whether the UE is connected to a home or guest network, whether cellular data or data roaming is turned on, whether the UE is connected to a Wi-Fi network, etc.), paragraph 55).

Consider claim 4, and as applied to claim 2 above, Zhu discloses wherein the subscriber identifier message further includes information identifying a trigger event for the subscriber identifier message, wherein the trigger event includes at least one of: the UE device attaching to the core network via the RAN, the UE device detaching from the core network, an Internet Protocol (IP) address or port being allocated to the UE device, or an IP address or port being deallocated for the UE device (The information reported by the gateway of cellular network 504 to third-party server 506 can include, but is not limited to: the IP address of UE 502… the current data-connection status of UE 502, paragraph 51).

Consider claim 5, and as applied to claim 1 above, Zhu discloses wherein the gateway device implements a Packet Data Network Gateway (PGW) and wherein the device in the core network implements a Service Capabilities Exposure Function (SCEF) in the core network (The P-GW acts as an interface between LTE network 100 and the PDNs (e.g., PDN 108), Fig. 1 and paragraph 38; gateway 214 Fig. 2;  third-party server 418 can include a service-capability server that enables the Service Capability Exposure Function (SCEF), paragraph 49).

Consider claim 11, Zhu discloses a device comprising:
 a processor (inherent in third-party server 418, Fig. 4 ) configured to: 
expose services or capabilities to application servers outside the core network, wherein the device is located in a core network associated with a radio access network (RAN) (third-party server 418 can include a service-capability server that enables the Service Capability Exposure Function (SCEF). Note that the 3GPP standard defines SCEF as a key entity within the 3GPP architecture for service capability exposure that provides a means to securely expose the services and capabilities provided by 3GPP network interfaces to third-party applications, paragraph 49); 
receive a subscriber identifier message from a gateway device (the gateway within cellular network 504, Fig. 5 and paragraph 51) that established a connection to a user equipment (UE) device via the RAN, wherein the subscriber identifier message includes information identifying the UE device(In addition to assigning an IP address to UE 502, the gateway within cellular network 504 can report various information associated with UE 502 to a third-party server 506 (operation 514), which can also reside within cellular network 504. In some embodiments, third-party server 506 can be a service-capability server that provides the SCEF. The information reported by the gateway of cellular network 504 to third-party server 506 can include, but is not limited to: the IP address of UE 502, the phone number of UE 502, the current data-connection status of UE 502, etc. Although, in most cases, third-party server 506 can be provided and operated by an entity other than the service provider, it is also possible for the service provider to manage a server that provides the SCEF, Fig. 5 and paragraph 51; third-party server 506 communicates with application server 508, Fig. 5; the 3GPP standard defines SCEF as a key entity within the 3GPP architecture, paragraph 49); 
store the information identifying the UE device [in a database maintained by the device] (The information reported by the gateway of cellular network 504 to third-party server 506 can include, but is not limited to: the IP address of UE 502, the phone number of UE 502, the current data-connection status of UE 502, etc, paragraph 51);
receive a request from an application server associated with the connection for the information identifying the UE device, wherein the request from the server includes an Internet Protocol (IP) address (application server 508 can subscribe, via third-party server 506, to status report of UE 502 (operation 520)… The subscription request can include the IP address of UE 502 and can optionally include the phone number of UE 502., Fig. 5 and paragraph 54); 

identify the connection associated with the UE device [in the database maintained by the device] based on the IP address included in the request from the server (Upon receiving the UE-status report, third-party server 506 can identify subscribers of the UE-status report based on the IP address and/or phone number included in the UE-status report (operation 530), Fig. 5 and paragraph 56); 
obtain the information identifying the UE device based on the identified connection [in the database] (Third-party server 506 can then forward the UE-status report to the identified subscribers (operation 532). Note that a UE may often have multiple applications running and multiple application servers may subscribe to the status report of the UE from third-party server 506. In the scenario shown in FIG. 5, the UE-status report is sent to application server 508, notifying application server 508 that data roaming of UE 502 is turned off, Fig. 5 and paragraph 56); and 
provide the obtained information identifying the UE device to the application server, based on receiving the request from the application server (Upon receiving the UE-status report, third-party server 506 can identify subscribers of the UE-status report based on the IP address and/or phone number included in the UE-status report (operation 530). Third-party server 506 can then forward the UE-status report to the identified subscribers (operation 532),Fig. 5 and paragraph 56).
However, Zhu does not expressly disclose a database maintained by the device.
In the same field of endeavor, Livanos discloses a database maintained by the device (SCEF 504a is shown to include an SCEF processor 602, a session database (DB) 604, and a profile DB 606, see Fig. 6A and paragraph 66).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to maintain a database in the SCEF, as disclosed in Livanos, in the SCEF of Zhu in order to provide event notifications to an application server.

Consider claim 12 and as applied to claim 11 above, Zhu discloses wherein the subscriber identifier message includes at least one of: a Mobile Station International Subscriber Directory Number (MSISDN) associated with the UE device; an International Mobile Subscriber Identity (IMSI) associated with the UE device; an Internet Protocol (IP) address allocated to the UE device by the gateway device; a port allocated to the UE device by the gateway device; or information identifying a Radio Access Technology (RAT) type associated with the UE device (The information reported by the gateway of cellular network 504 to third-party server 506 can include, but is not limited to: the IP address of UE 502, the phone number of UE 502, paragraph 51; the UE-status report can include the connection status of the UE (e.g., whether the UE is connected to a home or guest network, whether cellular data or data roaming is turned on, whether the UE is connected to a Wi-Fi network, etc.), paragraph 55).

Consider claim 13 and as applied to claim 12 above, Zhu discloses wherein the subscriber identifier message further includes information identifying a trigger event for the subscriber identifier message, wherein the trigger event includes at least one of: the UE device attaching to the core network via the RAN, the UE device detaching from the core network, an Internet Protocol (IP) address or port being allocated to the UE device, or an IP address or port being deallocated for the UE device (The information reported by the gateway of cellular network 504 to third-party server 506 can include, but is not limited to: the IP address of UE 502… the current data-connection status of UE 502, paragraph 51).

Consider claim 14 and as applied to claim 11 above, Zhu discloses wherein the gateway device implements a Packet Data Network Gateway (PGW) and wherein the device in the core network implements a Service Capabilities Exposure Function (SCEF) in the core network(The P-GW acts as an interface between LTE network 100 and the PDNs (e.g., PDN 108), Fig. 1 and paragraph 38; gateway 214 Fig. 2;  third-party server 418 can include a service-capability server that enables the Service Capability Exposure Function (SCEF), paragraph 49).

Consider claim 19, Zhu discloses a system comprising: 
a first device configured to: 
establish a connection to a user equipment (UE) device via a radio access network (RAN) (the gateway within cellular network 504, Fig. 5 and paragraph 51); 
and a second device configured to: 
expose services or capabilities to application servers outside a core network, wherein the device is located in the core network associated with the RAN (third-party server 418 can include a service-capability server that enables the Service Capability Exposure Function (SCEF). Note that the 3GPP standard defines SCEF as a key entity within the 3GPP architecture for service capability exposure that provides a means to securely expose the services and capabilities provided by 3GPP network interfaces to third-party applications, paragraph 49);
 wherein the first device is further configured to: 
send a subscriber identifier message to the second device in response to establish the connection to the UE device, wherein the subscriber identifier message includes information identifying the UE device (the gateway within cellular network 504, Fig. 5 and paragraph 51) that established a connection to a user equipment (UE) device via the RAN, wherein the subscriber identifier message includes information identifying the UE device(In addition to assigning an IP address to UE 502, the gateway within cellular network 504 can report various information associated with UE 502 to a third-party server 506 (operation 514), which can also reside within cellular network 504. In some embodiments, third-party server 506 can be a service-capability server that provides the SCEF. The information reported by the gateway of cellular network 504 to third-party server 506 can include, but is not limited to: the IP address of UE 502, the phone number of UE 502, the current data-connection status of UE 502, etc. Although, in most cases, third-party server 506 can be provided and operated by an entity other than the service provider, it is also possible for the service provider to manage a server that provides the SCEF, Fig. 5 and paragraph 51; third-party server 506 communicates with application server 508, Fig. 5; the 3GPP standard defines SCEF as a key entity within the 3GPP architecture, paragraph 49); and 
wherein the second device is further configured to: 
store the information identifying the UE device [in a database maintained by the device] (The information reported by the gateway of cellular network 504 to third-party server 506 can include, but is not limited to: the IP address of UE 502, the phone number of UE 502, the current data-connection status of UE 502, etc, paragraph 51);
receive a request from an application server associated with the connection for the information identifying the UE device (application server 508 can subscribe, via third-party server 506, to status report of UE 502 (operation 520), Fig. 5 and paragraph 54); 
identify the connection associated with the UE device [in the database maintained by the device] based on the IP address included in the request from the server (Upon receiving the UE-status report, third-party server 506 can identify subscribers of the UE-status report based on the IP address and/or phone number included in the UE-status report (operation 530), Fig. 5 and paragraph 56); 
obtain the information identifying the UE device based on the identified connection [in the database] (Third-party server 506 can then forward the UE-status report to the identified subscribers (operation 532). Note that a UE may often have multiple applications running and multiple application servers may subscribe to the status report of the UE from third-party server 506. In the scenario shown in FIG. 5, the UE-status report is sent to application server 508, notifying application server 508 that data roaming of UE 502 is turned off, Fig. 5 and paragraph 56); and 
provide the obtained information identifying the UE device to the application server, based on receiving the request from the application server (Upon receiving the UE-status report, third-party server 506 can identify subscribers of the UE-status report based on the IP address and/or phone number included in the UE-status report (operation 530). Third-party server 506 can then forward the UE-status report to the identified subscribers (operation 532),Fig. 5 and paragraph 56).
However, Zhu does not expressly disclose a database maintained by the device.
In the same field of endeavor, Livanos discloses a database maintained by the device (SCEF 504a is shown to include an SCEF processor 602, a session database (DB) 604, and a profile DB 606, see Fig. 6A and paragraph 66).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to maintain a database in the SCEF, as disclosed in Livanos, in the SCEF of Zhu in order to provide event notifications to an application server.

Consider claim 21 and as applied to claim 19 above, Zhu discloses wherein the subscriber identifier message includes at least one of: a Mobile Station International Subscriber Directory Number (MSISDN) associated with the UE device; an International Mobile Subscriber Identity (IMSI) associated with the UE device; an Internet Protocol (IP) address allocated to the UE device by the gateway device; a port allocated to the UE device by the gateway device; or information identifying a Radio Access Technology (RAT) type associated with the UE device (The information reported by the gateway of cellular network 504 to third-party server 506 can include, but is not limited to: the IP address of UE 502, the phone number of UE 502, paragraph 51; the UE-status report can include the connection status of the UE (e.g., whether the UE is connected to a home or guest network, whether cellular data or data roaming is turned on, whether the UE is connected to a Wi-Fi network, etc.), paragraph 55).

Consider claim 22, and as applied to claim 19 above, Zhu discloses wherein the first device includes a Packet Data Network Gateway (PGW) and the second device includes a Service Capabilities Exposure Function (SCEF), or wherein the first device includes a User Plane Function (UPF) and the second device includes a Network Exposure Function (NEF) (The P-GW acts as an interface between LTE network 100 and the PDNs (e.g., PDN 108), Fig. 1 and paragraph 38; gateway 214 Fig. 2;  third-party server 418 can include a service-capability server that enables the Service Capability Exposure Function (SCEF), paragraph 49).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Livanos, and further in view of Ianev et al (US 20200383086 A1, hereinafter Ianev).

Consider claim 6, and as applied to claim 1 above, Zhu as modified by Livanos does not expressly disclose wherein the gateway device implements a User Plane Function (UPF) and wherein the device in the core network implements a Network Exposure Function (NEF) in the core network.
	In the same field of endeavor, Ianev discloses wherein the gateway device implements a User Plane Function (UPF) and wherein the device in the core network implements a Network Exposure Function (NEF) in the core network (P-GW in 3G and 4G for SMF/UPF in 5G, MTC-IWF in 3G and SCEF in 4G for NEF in 5G, paragraph 128).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a UPF and an NEF as disclosed an Ianev in the system of Zhu as modified by Livanos, given that the UPF and the NEF in 5G technology are the functional equivalents of the P-GW and the SCEF respectively.

Consider claim 15, and as applied to claim 11above, Zhu as modified by Livanos does not expressly disclose wherein the gateway device implements a User Plane Function (UPF) and wherein the device in the core network implements a Network Exposure Function (NEF) in the core network.
	In the same field of endeavor, Ianev discloses wherein the gateway device implements a User Plane Function (UPF) and wherein the device in the core network implements a Network Exposure Function (NEF) in the core network (P-GW in 3G and 4G for SMF/UPF in 5G, MTC-IWF in 3G and SCEF in 4G for NEF in 5G, paragraph 128).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a UPF and an NEF as disclosed an Ianev in the system of Zhu s modified by Livanos, given that the UPF and the NEF in 5G technology are the functional equivalents of the P-GW and the SCEF respectively.

Claims 8 and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Livanos, and further in view of Keeling et al (US 8774381 B1,  hereinafter Keeling),

Consider claim 8, and as applied to claim 1 above, Zhu as modified by Livanos does not expressly disclose determining that a user associated with the UE device has authorized sharing the information identifying the UE device with the server; and 
wherein the requested information identifying the UE device is provided to the server based on determining that the user associated with the UE device has authorized sharing the information identifying the UE device with the server.
	In the same field of endeavor, Keeling discloses determining that a user associated with the UE device has authorized sharing the information identifying the UE device with the server; and 
wherein the requested information identifying the UE device is provided to the server based on determining that the user associated with the UE device has authorized sharing the information identifying the UE device with the server (the message may enable subscriber 210 to authorize release of the phone number… Message 500 includes a header section 510 indicating to subscriber 210 that contact information has been requested, an identifier section 520 indicating the identity (for example, name and/or phone number) of information seeker 205, and a response section 530 listing various available responses… option 569 authorizes directory service 120 to provide to information seeker 205 the requested phone number, col. 8, ll. 21-22, 26-34, and 65-67). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of  Keeling with the teachings of Zhu as modified by Livanos in order to allow a user to control access to their contact information.

Consider claim 17, and as applied to claim 11 above, Zhu as modified by Livanos does not expressly disclose wherein the processor is further configured to: determine that a user associated with the UE device has authorized sharing the information identifying the UE device with the application server; and wherein the processor provides the requested information identifying the UE device to the application server based on determining that the user associated with the UE device has authorized sharing the information identifying the UE device with the application server.
In the same field of endeavor, Keeling discloses wherein the processor is further configured to: determine that a user associated with the UE device has authorized sharing the information identifying the UE device with the application server; and wherein the processor provides the requested information identifying the UE device to the application server based on determining that the user associated with the UE device has authorized sharing the information identifying the UE device with the application server (the message may enable subscriber 210 to authorize release of the phone number… Message 500 includes a header section 510 indicating to subscriber 210 that contact information has been requested, an identifier section 520 indicating the identity (for example, name and/or phone number) of information seeker 205, and a response section 530 listing various available responses… option 569 authorizes directory service 120 to provide to information seeker 205 the requested phone number, col. 8, ll. 21-22, 26-34, and 65-67). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of  Keeling with the teachings of Zhu as modified by Livanos in order to allow a user to control access to their contact information.

Claims 9, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Livanos, and further in view of Rönneke (US 20120302229 A1).

Consider claim 9, and as applied to claim 1 above, Zhu as modified by Livanos does not expressly disclose
receiving another request from the server, wherein the other request indicates that the server is to be notified when an Internet Protocol (IP) address or a port assigned to the UE device changes; receiving another subscriber identifier message associated with the UE device; and 
providing updated identifying information associated with the UE device to the server based on the received other subscriber identifier message.
In the same field of endeavor, Rönneke discloses receiving another request from the server, wherein the other request indicates that the server is to be notified when an Internet Protocol (IP) address or a port assigned to the UE device changes; receiving another subscriber identifier message associated with the UE device; and 
providing updated identifying information associated with the UE device to the server based on the received other subscriber identifier message (The M2M proxy 108 may act as a translator of control plane information between the sub-networks 101 and 103. The M2M proxy 108 may also accept subscriptions of state changes for M2M Devices. In this case the M2M proxy will notify or publish to the requesting entity (e.g. M2M application server) the changed information (e.g. IP address, device status etc.) of a device each time the information is changed, paragraph 27).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of  Rönneke with the teachings of Zhu as modified by Livanos in order to inform an application sever of the IP address of a device.

Consider claim 10, and as applied to claim 9 above, Rönneke discloses wherein the updated identifying information associated with the UE device indicates that an Internet Protocol (IP) address allocated to the UE device has changed (changed information (e.g. IP address, device status etc.) of a device each time the information is changed, paragraph 27).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of  Rönneke with the teachings of Zhu as modified by Livanos in order to inform an application sever of the IP address of a device.

Consider claim 18 and as applied to claim 11 above, Zhu as modified by Livanos does not expressly disclose wherein the processor is further configured to: receive another request from the application server, wherein the other request indicates that the application server is to be notified when another subscriber identifier message associated with the UE device is received by the device; receive another subscriber identifier message associated with the UE device; and provide updated identifying information associated with the UE device to the application server based on the received other subscriber identifier message, wherein the updated identifying information associated with the UE device indicates that an Internet Protocol (IP) address allocated to the UE device has changed.
In the same field of endeavor, Rönneke discloses wherein the processor is further configured to: receive another request from the application server, wherein the other request indicates that the application server is to be notified when another subscriber identifier message associated with the UE device is received by the device; receive another subscriber identifier message associated with the UE device; and provide updated identifying information associated with the UE device to the application server based on the received other subscriber identifier message, wherein the updated identifying information associated with the UE device indicates that an Internet Protocol (IP) address allocated to the UE device has changed (The M2M proxy 108 may act as a translator of control plane information between the sub-networks 101 and 103. The M2M proxy 108 may also accept subscriptions of state changes for M2M Devices. In this case the M2M proxy will notify or publish to the requesting entity (e.g. M2M application server) the changed information (e.g. IP address, device status etc.) of a device each time the information is changed, paragraph 27).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of  Rönneke with the teachings of Zhu as modified by Livanos in order to inform an application sever of the IP address of a device.

Consider claim 20, and as applied to claim 19 above, Zhu as modified by Livanos does not expressly disclose wherein the first device is further configured to: detect a trigger event for sending another subscriber identifier message, wherein the trigger event includes at least one of: the UE device attaching to the core network via the RAN, the UE device detaching from the core network, allocating an Internet Protocol (IP) address or port for the UE device, or deallocated an IP address or port being for the UE device; and send the other subscriber identifier message to the second device, in response to detecting the trigger event, wherein the other subscriber identifier message includes updated identifying information associated with the UE device.
In the same field of endeavor, Rönneke discloses wherein the first device is further configured to: detect a trigger event for sending another subscriber identifier message, wherein the trigger event includes at least one of: the UE device attaching to the core network via the RAN, the UE device detaching from the core network, allocating an Internet Protocol (IP) address or port for the UE device, or deallocated an IP address or port being for the UE device (The M2M proxy 108 may act as a translator of control plane information between the sub-networks 101 and 103. The M2M proxy 108 may also accept subscriptions of state changes for M2M Devices. In this case the M2M proxy will notify or publish to the requesting entity (e.g. M2M application server) the changed information (e.g. IP address, device status etc.) of a device each time the information is changed, paragraph 27); and send the other subscriber identifier message to the second device, in response to detecting the trigger event, wherein the other subscriber identifier message includes updated identifying information associated with the UE device (changed information (e.g. IP address, device status etc.) of a device each time the information is changed, paragraph 27).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of  Rönneke with the teachings of Zhu as modified by Livanos in order to inform an application sever of the IP address of a device.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642